Citation Nr: 1735681	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck condition. 

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board videoconference hearing in December 2012 and a copy of that transcript is of record. 

In a September 2014 decision, the Board denied entitlement to service connection for Reiter's syndrome and remanded the above noted issues for further development.  In July 2015 and May 2016 decisions, the Board again remanded the claims for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated March 2008 to December 2012.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed neck disability did not manifest during, or as a result of, active military service.

2.  The Veteran's currently diagnosed low back disability did not manifest during, or as a result of, active military service.

3.  The Veteran's currently diagnosed bilateral shoulder disability did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in December 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens, supra.  

The Board also finds that that the RO has substantially complied with the September 2014, July 2015 and May 2016 Board remand directives which included obtaining outstanding VA treatment records, affording the Veteran VA examinations and obtaining the Veteran's Social Security Administration Records.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his currently diagnosed disabilities are related to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran is currently diagnosed with degenerative arthritis of the cervical spine and intervertebral disc syndrome; degenerative arthritis of the lumbar spine and intervertebral disc syndrome; and bilateral shoulder impingement syndrome and right acromioclavicular joint osteoarthritis as evidenced by the December 2015 VA examination.  

Additionally, the Veteran's service treatment records show that on December 29, 1979, the Veteran complained of not being able to lie on the left side of the lower back.  On April 26, 1981, the Veteran was treated after being hit with a baseball bat in a fight. The Veteran was noted as having a sore left shoulder.  Another April 1981 service treatment record shows that the Veteran was treated after being hit on the back with a tire iron.  No diagnosis was given.  On September 18, 1981, the Veteran was seen for back pain in the area of the left shoulder for the prior two days, with no known etiology.  The Veteran was diagnosed with muscle spasms.  Therefore, the Veteran's claim turns on whether his currently diagnosed disabilities are related to his military service.  

In this regards, the Veteran's June 1981 separation report of medical history shows that the Veteran reported recurrent back pain.  The Veteran denied bone joint or other deformity and painful trick shoulder.  In regards to his present health, the Veteran stated "I don't really know.  Just a few pains here and there".  The Veteran's June 1981 separation report of medical examination noted the Veteran's neck, upper extremities and spine and other musculoskeletal were normal.  

A September 1981 VA treatment record shows that the Veteran was treated for pain in the left shoulder for two days due to an unknown cause.  The physician did not provide a diagnosis.  

In a February 2008 statement, the Veteran reported, in relevant part, that after returning to the base from leave, he started having pain throughout his body.  He reported that he went to medical and was sent to Camp House for treatment.  He reported that he was then given some pain medication and it did help some but it did not take all the pain away.  The Veteran reported that by this time the pain had moved throughout his entire body.  He reported that it hurt to do anything.  He reported that he was walking around like a crippled person.  He also reported that he was only 19 years old and felt like he was 80 years old.  He reported that the pain finally settled in his hips and he just dealt with the pain until he got off of active duty.  The Veteran reported that because he did not have insurance he was not able to see a doctor for pain for several years so he took over the counter medication.  He reported that in the middle of the prior year he started seeing a VAMC doctor.  

VA treatment records dated July 2007 to April 2008 show that the Veteran was treated for back, neck and shoulder pain.  

Private treatment records dated February 2007 to November 2007 show that the Veteran was treated for shoulder, back and neck pain.  A February 2007 private treatment record shows that the Veteran reported that he "messed my back up years ago" after a diving accident.  He reported that he dove in head first and his legs went over his head and was in pain for a long time.  He reported that he did not see a doctor for this for a long time.  He reported that when he was in-service they did some x-rays and saw evidence of a fracture on the lower aspect of the spine.  The Veteran reported that he has had chronic low back pain since his mid-thirties and would manage the pain with alcohol and would take pain pills he would get from his friends here and here.  He reported that he would often just put up with it.  A July 2007 private treatment record noted that the Veteran attributed a lot of his aches and pains to the episode he had when he was 10.  

A December 2009 VA treatment record noted that "from our point of view, his symptoms of back pain started when he was in the service and so should be considered service connected."  

On his March 2010 notice of disagreement, the Veteran reported that he still suffers from the same symptomatology he did during service and at discharge.  

At the December 2012 Board hearing, the Veteran reported the above noted in-service incidents.  The Veteran testified that he has had the same symptom since service.   The Veteran reported from discharge in 1981 to 2007 he was not always financially able to see a doctor so he self-treated his symptoms.  

In a December 2012 statement, the Veteran's mother reported that over the years she has observed the Veteran hang upside down, he has slept on the floor, and he has laid on the floor with tennis balls under his back while rolling on them. She reported that she has seen him do the same thing on the floor with P.V.C. pipe.  She reported that he has done all these things in an attempt to relive his chronic pain.  

In an undated letter the Veteran wrote to his mother while he was in the military the Veteran stated that he had had a headache for over a month.  The Veteran also reported that he spit up blood.  The Veteran reported that he was unable to sleep because of his headaches.  

In a June 2013 statement the Veteran's ex-girlfriend reported that she met the Veteran when he was 25 and they were together for nine and a half years.  She reported that she watched the Veteran have pain and health problems unusual for a man his age.  She reported that his shoulder started giving way.  She also reported that he had back pain.  

The Veteran was afforded a VA shoulder and arm conditions examination in December 2015.  The Veteran reported that he has had roving pain since he was 19 years old that has impacted various parts of his body.  The Veteran reported that around 1983 or 1984 he injured his right shoulder butchering a horse at a processing plant when the hook fell and struck his upper shoulder area.  The Veteran reported that he subsequently had a rotator cuff repair and a right carpal tunnel release.  The Veteran reported that in 2008 his shoulder pain got to the point where he had to stop his work as a forklift and loader operator.  The Veteran reported that his shoulder pain was equal between right and left and that he feels that his pain seems connected to his neck.  

The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's service treatment records note a right shoulder soft tissue injury after the Veteran was involved in a fight in April of 1981.  The examiner noted that in September of 1981 there is a notation of back pain in the area of left shoulder and the Veteran was referred to "TMC #3" where he was diagnosed with muscle spasm.  The examiner noted that there were no other shoulder complaints noted in the service treatment records and no shoulder complaints noted on report of medical history separation exam dated June 1981.  The examiner explained that he was unable to link the current shoulder complaints to time in military service as there is no evidence of a chronic condition and no nexus.

The Veteran was afforded a VA neck conditions examination in December 2015.  The Veteran reported that he has had pain since he was 19 years old that was between his neck, shoulders and back and has gradually increased over time.  The Veteran reported that around 1983 or 1984 he was butchering a horse and injured his right shoulder which later on he was told he had right upper extremity radicular pain that was neck related.  The Veteran reported that over the years he has been seen for his neck and back pain and for his "roving pain" and was sent to physical therapy with a cervical traction treatment.  It was noted that other than having the meat hook fall on his right upper extremity and neck area he denies any neck injuries.  The Veteran reported that he's had pain since active service that has migrated from his toes up through the back for many years.  He reported that he now has localized pain.  The Veteran reported that at age 16 he dove off of a bridge and hurt his back but has not had any further back injuries.  

The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that this Veteran has multilevel degenerative changes with a spinous process fracture at C-6 confirmed on x-rays.  The examiner explained that had the Veteran had an injury to his cervical spine that cause a spinous process fracture during military service then it would medically be expected that a notation of a neck injury, complaints of neck pain and a workup for a trauma that is severe enough to cause a spinous process fracture.  The examiner explained that the Veteran's service treatment records do not note any cervical spine complaints, injury, trauma or treatment.  The examiner concluded that he was unable to link the current cervical spine condition to time in military service given that there is no evidence of injury, chronicity of condition or nexus

The Veteran was afforded a VA back conditions examination in December 2015.  The Veteran reported that he has had pain since active service that has migrated from his toes up through the back for many years.  He reported that now has localized pain.  The Veteran reported that that at age 16 he dove off of a bridge and hurt his back but has not had any further back injuries.  

The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the June 1981 record notes recurrent back pain with the Veteran noting "just a few pains here and there".  It was noted that the examining physician noted a past medical history with a "? Fx Low back" with no further notations of a chronic back condition.  It was noted that in service treatment records, an abdominal KUB report notes "L transverse process L1 with old fracture (?)"  The examiner noted that the Veteran did complain of back pain in area of left shoulder on September 18, 1981 and was diagnosed with muscle spasms.  The examiner noted that recent x-rays do not show a fracture of a lumbar transverse process.  The examiner explained that there is no evidence that the Veteran's back complaints during military service have resulted in a chronic condition and there is no evidence of nexus.  

The examiner noted that in October 2009 the Veteran was worked up by rheumatology with "no synovitis, dactylitis, uveitis currently to suggest active spondyloarthropathy including Reactive arthritis.  No sacroilitis on plain film in 2009 and ESR, CRP, RF, HLAB27, ANA all within normal.  HCV Ab also negative.  He does have outside imaging showing DJD and explained that DJD/DDD/OA are all names for osteoarthritis that may be causing his pains."  The examiner noted that Dr. B, rheumatology fellow, opined that "from our point of view, his symptoms of back pain started when he was in the service and so should be considered service connected."  The examiner noted that Dr. B did not have the benefit of a records review but rather her statement is based on the limited patient history.  The examiner explained that the Veteran has osteoarthritis with degenerative disc disease with no evidence of a trauma occurring during active service, no evidence of chronicity of a back condition and no nexus.  The examiner explained that the Veteran has no evidence of a spondyloarthropathy consistent with a reactive arthritis with negative lab findings and x-ray findings consistent with regular osteoarthritis rather than a spondyloarthropathy process.  The examiner concluded that he was unable to link the current back complaints to time in active service given his medical history, documentation and objective findings.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection.  

First, Board acknowledges the December 2009 opinion from Dr. B.  However, the physician did not provide a rationale for her conclusions or reconcile her opinion with the Veteran's service treatment records.  Therefore, the Board assigns the December 2009 opinion no probative value.  

The Board also acknowledges the Veteran's assertions that his disabilities are directly related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's diagnosed disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed disabilities are in anyway related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed neck, low back and bilateral shoulder disabilities are in any way related to his military service.

Instead, the Board finds the October 2015 VA medical opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiner possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and is accompanied by sufficient explanations.  The examiner addressed the Veteran's reports of a fracture low back during service and concluded that current x-rays did not reveal a fracture of the back.  The examiner also addressed the positive December 2009 opinion and explained why the Veteran did not have chronic conditions during service.  As such, the Board finds the October 2015 VA opinion to dispositive of the nexus issue in this case.  

In regard to continuity of symptoms and presumptive service connection, the Board notes that and bilateral shoulder impingement syndrome is not an enumerated conditions under 38 C.F.R. § 3.309 (a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted for this disability.  

The Board does note that the Veteran's degenerative arthritis of the cervical spine and intervertebral disc syndrome, degenerative arthritis of the lumbar spine and intervertebral disc syndrome and right acromioclavicular joint osteoarthritis are properly afforded such consideration, as arthritis is a enumerated conditions under 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's competent and credible reports that pain began during service and has continued to the present.  The Board also acknowledges the lay reports from the Veteran's mother and ex-girlfriend regarding the Veteran's pain.  However, any relationship between the current diagnoses and pain experienced over the years must be established by medical evidence because arthritis may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative December 2015 medical opinion evidence shows that there was no evidence of chronicity during service and the Veteran's current arthritis is not related to his military service.  Accordingly, the preponderance of the evidence is against finding that the Veteran's degenerative arthritis of the cervical spine and intervertebral disc syndrome, degenerative arthritis of the lumbar spine and intervertebral disc syndrome and right acromioclavicular joint osteoarthritis manifested in service, within the first post-service year, or is otherwise etiologically related to service.  

Additionally, the most competent and credible evidence is against a finding that the Veteran's arthritis manifested to a compensable degree within a year of discharge from service.  Instead, the evidence of record shows that the Veteran was diagnosed with arthritis of the neck, low back and right shoulder many years after service.  Therefore, consideration of service connection based on presumptive service connection is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Entitlement to service connection for a neck condition is denied. 

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for a bilateral shoulder condition is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


